Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This Action is in response to application filed on 4/26/2022. 
Claims 1-20 are pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/13/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are rejected, but would be allowable, if a proper Terminal Disclaimer is filed to overcome the rejection(s) under non-statutory double patenting set forth in this Office action. The prior art of record fails to teach neither singly nor in combination as recited in the claimed limitations.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claim 1, 10, 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US Patent No. 16/376,219. Although, the claims at issue are not identical, they are not patentably distinct from each other because claims in the patented application anticipated claims in the present application.

Parent App 16/376,219

Present App 17/525,622
1. A first playback device comprising: a network interface; one or more processors; and data storage having instructions encoded therein, wherein the instructions, when executed by the one or more processors, cause the first playback device to perform functions comprising: 

receiving, via the network interface from a second playback device over an unsecure network, a message indicating that the second playback device is available to join a playback network, wherein the first playback device is connected to the playback network; 

based on a pre-existing configuration table, determining an audio setting corresponding to a playback configuration for the second playback device, wherein the playback configuration comprises the second playback device playing back audio synchronously with the first playback device in the playback network, wherein the determined audio setting is stored in the pre-existing configuration table prior to the first playback device receiving the message indicating that the second playback device is available to join the playback network; and 

transmitting, via the network interface to the second playback device, one or more messages instructing the second playback device to apply the determined audio setting upon joining the playback network, wherein applying the determined audio setting comprises forming the playback configuration with the first playback device to play back audio synchronously.
1. A first playback device comprising: a network interface; at least one processor; and data storage including instructions that are executable by the at least one processor such that the first playback device is configured to: 


receive, via the network interface from a second playback device over an unsecure network, a message indicating that the second playback device is available to join a playback network, wherein the first playback device is connected to the playback network; 

based on pre-existing configuration data, determine an audio setting corresponding to a bonded playback configuration for the second playback device, wherein the determined audio setting is stored in the pre-existing configuration data prior to the first playback device receiving the message indicating that the second playback device is available to join the playback network; 





transmit, via the network interface, one or more messages instructing the second playback device to form the bonded playback configuration corresponding to the determined audio setting, wherein, while the bonded playback configuration is formed, the first playback device is configured to play back one or more first audio channels of multi- channel audio content and the second playback device is configured to play back one or more second audio channels of the multi-channel audio content; and after formation of the bonded playback configuration, play back a first portion of particular audio content in synchrony with playback of a second portion of the particular audio content by the second playback device.


Regarding independent claim 10, 19, they do not teach or further define over the limitations in claim 1. Therefore, independent claims 10, 19 are rejected for the same reasons as set forth in claim 1.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure is listed below:
US 81335001 B1: Disclose col. 9 L12-L30 If the configuration loaded correctly at 310, the audio server 20 announces its presence on the network.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE LIN whose telephone number is 571-272-5137.  The examiner can normally be reached on Monday – Friday 7:30 AM – 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S. L./
Examiner, Art Unit 2446




/MICHAEL A KELLER/Primary Patent Examiner, Art Unit 2446